Title: To Thomas Jefferson from William Davies, 1 February 1781
From: Davies, William
To: Jefferson, Thomas



Sir
Chesterfield Feby. 1. 1781.

Of the hundred pair of shoes expected from Petersburg, there came only 53, and those so bad that a day’s wear will destroy them. If my wish could be had, they should be returned. For my part I will never direct the distribution of any of them to the men, unless it be to taylors and shoemakers, whose sedentary occupations will not admit of much walking.
There are a number of men belonging to the continent, among the taylors and shoemakers at Warwick. I think they would be of more service here, where they would be entirely subject to martial law, and be employed with our taylors and shoemakers.
I beg leave to observe to your Excellency that the sub-cloathier, as he is styled by Congress, is here. If I recollect right he is the proper officer thro’ whose hands all issues of cloathing should pass. He is capable of being serviceable to us, but seems to have been forgot by the executive. I have often heard Mr. Armistead complain of the multiplicity of his business, and I would submit it to your Excellency, whether, considering the infirm state of Mr. Armistead’s health, it would not be proper to employ Mr. Peyton (the cloathier’s name) in such parts of the business as it is the duty of the sub-cloathier to perform.
There is the most urgent necessity for a number of nails or nail rods. We cannot finish the necessary buildings for the reception of cloathing, provision, military or quartermaster’s stores, unless we are favored with your Excellency’s assistance, which will be attended with a saving more important than the price of the nails.
I have the honor to be, sir, with the utmost respect, Your Excellency’s most obedt hble servt.,

William Davies


P.S. I have forgot to observe to your Excellency that the 1495 yards you count upon as sufficient for 400 suits will make no more than 370 coattees. The cloth is only 2½ quarters wide, and it requires 3¾ yards to make one of these coattees or jack coats, as  they are called. I should have imagined that the width as well as the length of the cloth would have been reported to your Excellency, as otherwise it is impossible to form a proper estimate of the quantity of cloathing that can be made of it.

